MEMORANDUM **
Benyourefs petition for review of the BIA’s denial of asylum, withholding of removal, and relief under the Convention Against Torture (CAT) fails on all claims.
We lack jurisdiction to review the asylum denial because Benyouref failed to exhaust his administrative remedies. *639Zara v. Ashcroft, 383 F.3d 927, 930 (9th Cir.2004). Moreover, because Benyouref was ordered to be removed “by reason of’ a drug conviction, we lack jurisdiction to review the factual findings underpinning the denial of withholding of removal. See 8 U.S.C. § 1252(a)(2)(C); Almaghzar v. Gonzales, 457 F.3d 915, 923 (9th Cir.2006). This jurisdictional bar also applies to his claim for CAT protection. See Ruiz-Morales v. Ashcroft, 361 F.3d 1219, 1220-22 (9th Cir.2004).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.